Citation Nr: 0112240	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1991, for the award of total disability compensation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to September 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1997, setting the effective date for the 
award of TDIU as February 8, 1991.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  In September 1989 the veteran filed a claim seeking to 
establish entitlement to service connection for major 
depression.  In September 1990 the RO issued a rating 
decision that granted service connection for major 
depression, assigning a 30 percent rating from September 
1989.  

3.  In October 1990 the veteran sought to amend his claim to 
include other disabilities, but did not mention either a 
claim of entitlement to TDIU or a claim for an increased 
rating for his service-connected depression.  

4.  On January 8, 1991, in conjunction with his October 1990 
claim, the veteran underwent a VA Compensation and Pension 
examination in which it was noted that he was completely 
incapacitated and seriously impaired industrially by his 
service-connected depression.  

5.  On February 8, 1991, the RO received the veteran's VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  


6.  In March 1991 the RO denied the TDIU claim.  

7.  In October 1997 the Board granted TDIU.  

8.  In December 1997 the RO granted an effective date of 
February 8, 1991, for the TDIU award.  

9.  There is no medical evidence that the veteran was 
prevented from obtaining or retaining substantially gainful 
employment due to his service-connected depression prior to 
February 8, 1991.  


CONCLUSION OF LAW

The criteria are not met for assigning an effective date 
earlier than February 8, 1991, for TDIU.  38 U.S.C.A. § 1155, 
5107, 5110 (West 1991 and Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, §§  3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A and 5107); 38 C.F.R. §§ 3.155, 
3.157, 3.340, 3.341, 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1980 to September 
1989.  He filed a claim of entitlement to service connection 
for major depression shortly after separation from service; 
that claim was granted in September 1990, effective from 
September 7, 1989, which was the day following separation 
from active duty.  The initial disability rating was first 
set at 30 percent, but was increased to 50 percent in a March 
1991 rating decision.  In February 1991 the veteran filed a 
TDIU claim, which was denied by the RO but was eventually 
granted by the Board on an extraschedular basis in an October 
1997 decision.  


This claim comes before the Board on appeal of a rating 
decision dated in December 1997 in which the RO assigned an 
effective date of February 8, 1991, for the award of TDIU, 
finding that was the date of the TDIU claim.  The veteran 
seeks an earlier effective date, arguing that he has 
continuously prosecuted his claim since separation from 
service, that he has been unemployable since service and so 
the effective date for TDIU should be September 7, 1989.  He 
also argues that the correct application of 38 C.F.R. 
§ 3.400(o)(2) would result in an effective date of February 
8, 1990. 

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The law provides that VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  However, the Board 
finds that VA has met its duty to advise and notify the 
appellant in this case.  Specifically, the appellant was 
advised and notified of the criteria used to establish an 
effective date in the March 2000 Statement of the Case and 
the November 2000 Supplemental Statement of the Case.  The 
Board finds that those documents informed the veteran and his 
attorney of the information and evidence needed to 
substantiate his claim and complied with VA's notification 

requirements.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-47, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A and 
5107).  After a careful review of the record, the Board is 
satisfied that all relevant facts with respect to the earlier 
effective date claim have been properly developed and that no 
useful purpose would be served by remanding this claim with 
directions to provide further assistance to the appellant.  
There is no indication that additional relevant evidence 
exists that would indicate the effective date of the TDIU 
rating should be earlier than January 8, 1991.  Thus, the 
Board concludes that the record is complete, and the duties 
to notify and to assist the appellant have been satisfied.  

The law states that a TDIU award is made effective in 
accordance with the laws and regulations addressing effective 
dates for claims for an increased rating.  Hurd v. West, 13 
Vet. App. 449 (2000).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the 
date of claim.  38 C.F.R. § 3.400(o)(2).  When TDIU is 
granted on an extraschedular basis, the effective date is set 
in accordance with 38 C.F.R. § 3.400(o).  38 C.F.R. 
§ 3.321(b)(3).  

The Board will first examine the record to determine the 
earliest date as of which it was ascertainable that the 
veteran was entitled to TDIU under VA regulations, which 
provide TDIU when the rating under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, is less than total but the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, this disability is 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Cases in which 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 

disabilities that do not meet the 60 or 70 percent criteria 
set out above are to be submitted to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  

The evidence in this case reflects that the veteran worked 
until August 1990, then only briefly reacquired employment 
for a 4 day period in November 1990.  Medical records 
received in March 1991 reflect that in February 1990 he 
sought treatment, complaining of auditory hallucinations and 
a history of suicidal ideation.  He reported he wanted to 
return to Puerto Rico, but in the meantime worked through 
Manpower.  He was well oriented, but was sad about hearing 
his deceased father's voice.  He spoke in a lowered tone but 
was articulate and was essentially coherent and goal-directed 
while on his medications, although he was previously very 
paranoid.  High average intelligence was estimated.  In 
March, May and June 1990 he continued treatment, reporting he 
was still working through Manpower and had been turned down 
for other jobs when he told the potential employers of his 
medical discharge.  The examiner noted the veteran was fairly 
steady but sad and depressive.  In June 1990 he rejected the 
offer of hospitalization.  In August 1990 he was reportedly 
despondent and desperate, and symptomatic of schizophrenia 
with voices and ideas of reference but was capable of 
adequate concentration and attention.  Later that month he 
was still working, and was seeking assistance finding other 
employment.  Concentration and attention were adequate, 
thoughts were goal-directed, and he was coherent without 
loose associations.  Affect was appropriate to a mood of 
major depression and resentment.  The examiner opined that 
the veteran's emotional stability was precarious and without 
relief he may certainly require hospitalization.  The 
examiner noted he was not immediately suicidal or homicidal, 
but required monitoring.  

In October 1990 he was hospitalized for approximately 23 
days, for which he was subsequently granted a temporary total 
rating under 38 C.F.R. § 4.29, and during which he was 
depressed and tearful, but was not acutely hallucinating, 
delusional, 

suicidal or violent.  Judgment and insight were intact, and 
he was competent.  He went on weekend passes and returned 
without any problems, took part in all treatment offered, and 
got along with other patients and the staff.  He requested 
discharge, and was on no restrictions when discharged 
November 4, 1990.  

Later that month he was again treated, reporting continued 
sadness since his last hospitalization, early morning 
awakening, poor appetite, constipation, decreased libido, 
auditory hallucinations, and a feeling that people were 
against him.  He denied suicidal or homicidal ideation or 
plans.  Upon examination he was oriented, had auditory 
hallucinations, and had goal-directed thinking with possible 
transient delusion.  Affect was sad and tearful, and he sat 
dejectedly.  The diagnostic impression was major depression 
with psychotic features.  He refused inpatient care.  The 
following week he and his spouse participated in marital 
counseling, wherein it was noted the veteran was no longer 
working at the warehouse.  He also reported that he had been 
rejected for many jobs because of his psychiatric disability.  

In October 1990 the veteran requested service connection for 
several other disabilities, but did not assert entitlement to 
TDIU or otherwise claim to be prevented from working by his 
service-connected disability.  

On January 17, 1991, the veteran was rehospitalized at a VA 
medical.  He was unemployed, and in need of adjustment of his 
medications.  He reported having driven down the wrong side 
of the road hoping to kill himself after losing his job, and 
that he has "too often" thought of getting a gun and 
shooting a bunch of people at the unemployment office, and 
then himself.  Upon examination he was listless, brooding and 
at times tearful, sometimes tense, somewhat secretive, but 
cooperative and oriented.  He could remember three out of 
three objects immediately, and two out of three in five 
minutes.  Affect was depressed, tense and tearful, and mood 
was depressed.  Thought associations were goal directed, and 
content was positive for auditory hallucinations, paranoid 
ideation, thought control and broadcasting, and suicidal and 
homicidal ideation.  Speech was monotonous, slow and 
monosyllabic, 

and motor activity was somewhat retarded.  The examiner 
opined that the veteran's current major depression was 
largely complicated by the fact that he was unemployed and 
felt very inadequate in terms of his ability to provide for 
his family.  At release from this hospitalization on February 
15, 1991, the veteran was considered stable, and capable of 
returning to employment but would require follow-up in the 
mental health clinic in two weeks.  In May 1991 the veteran 
was awarded a temporary total rating under 38 C.F.R. § 4.29 
for that period of hospitalization.  

A VA Compensation and Pension psychiatric examination was 
conducted January 30, 1991, while the veteran was still an 
inpatient in Psychiatry at a VA medical center.  The examiner 
noted that the veteran experienced grief related to his 
father's 1982 death to such an extent that intense feelings 
of grief, loss and guilt progressed to a depression that was 
persistent and severe, with mood congruent hallucinations and 
suicidal ideation, and he received a medical board discharge 
in September 1989 following six months of inservice 
psychiatric care.  He reported that after service he had been 
unable to obtain employment, an inability he attributed to 
his psychiatric history.  He reported his depression had 
continued unabated despite numerous trials of medication, and 
required hospitalization from October 12, 1990, to November 
4, 1990, and then was rehospitalized January 18, 1991.  Upon 
examination he was an athletically built, well groomed, young 
adult male who was obviously depressed with a sad facial 
expression and psychomotor slowing.  He was oriented, but had 
great difficulty in maintaining concentration for mental 
status questions.  He was of estimated average IQ, and was 
articulate.  Memory was intact, but some delay of retrieval 
was noted and attributed to difficulty focusing his thoughts.  
He was unable to concentrate for serial sevens; although he 
was able to name the months in reverse order, he showed some 
blocking with that exercise.  Abstraction capacity was poor 
for proverbs but adequate for similarities.  Thought 
processes were slow, but goal directed.  

The report also shows that the veteran was clearly 
preoccupied by his depression and recurrent thoughts of low 
self-worth associated with his inability to adequately 

support his family.  He reported frequent suicidal ideation 
but had never gone far to carry out a plan, and stated he had 
severe sleep disturbances including frequent early morning 
awakening, ruminative thoughts, intrusive nightmares with 
reunion themes or morbid scenes of death and decay.  He also 
reported nocturnal auditory hallucinations wherein his father 
called his name.  The examiner opined that the predominant 
affect demonstrated was a severe and disabling level of 
depression with his thoughts primarily distracted by the 
illness and with marked incapacity to focus his attention on 
social, vocational or mental status issues.  The relevant 
diagnoses were major depression with mood congruent psychotic 
features, and unresolved grief reaction.  The examiner added 
that the veteran was at that time completely incapacitated by 
depression, and in the process of having his medication 
readjusted.  The examiner further observed that the 
depression clearly began as the result of unresolved grief 
attributed to his father's 1982 death, and had in the past 
one to two years before the examination been of such severity 
to seriously interfere with the veteran's social or 
vocational capacity.  

On February 8, 1991, the RO received the veteran's VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  He indicated that as of March 1989 
he had been too disabled to work.  On that form he reported 
that he worked from November 8 to November 11, 1990, as a 
store clerk; from September 1989 to August 1990 in a 
warehouse; and that he was in the military prior to that but 
was hospitalized for the six months preceding discharge.  He 
also reported that he was hospitalized at a VA facility from 
October to November 1990, and had been readmitted on January 
18, 1991.  The record reflects he was released from that 
hospitalization on February 15, 1991. 

In March 1991 the veteran's TDIU claim was denied.  In July 
1991 he filed a Notice of Disagreement, and following a Board 
remand in February 1992 was furnished a Supplemental 
Statement of the Case in April 1993 that contained notice of 
the laws and regulations pertaining to TDIU claims.  In 
September 1994 the Board again remanded the matter for more 
development.  The claim remained denied, and in October 1997 
the Board issued a decision finding that although the 

evidence did not show the veteran was more than 50 percent 
disabled under VA's Rating Schedule, he was rendered totally 
disabled solely because of his major depression on an 
extraschedular basis under 38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
TDIU was granted.  In December 1997 the RO assigned an 
effective date of the award as February 8, 1991, the date of 
claim.  

The record reflects that the veteran has been treated for 
manifestations of major depression for many years, and had on 
two occasions within 16 months of his release from active 
duty required hospitalization for periods in excess of 21 
days.  The evidence supports a finding that he was at times 
considerably socially and industrially impaired.  At the time 
this claim was filed the criteria used to rate disability 
caused by major depression provided that a 100 percent rating 
was appropriate when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent rating was for application for symptoms comparable 
with an ability to establish and maintain effective or 
favorable relationships with people that was severely 
impaired; the psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
was warranted under those criteria when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1989).  

The evidence does not support a finding that, prior to 
February 8, 1991, the veteran's social and industrial 
impairment was more accurately described as severely 
impaired, nor is there any evidentiary support for a finding 
that his 

symptoms caused total incapacity.  The veteran had been 
gainfully employed until August 1990, although he thereafter 
continued to seek different employment, so it cannot be found 
that he was demonstrably unable to obtain or retain 
employment prior to February 8, 1991.  Subsequent to August 
1990 and before February 8, 1991, the record reflects that 
although the veteran was unemployed, medical examiners did 
not conclude that his major depression rendered him 
unemployable.  Medical evidence including treatment records 
does not reflect a disability picture that supports a finding 
that he was unemployable due to service-connected disability.  
Following careful consideration of the evidence, the Board 
finds it was not factually ascertainable, before February 8, 
1991, that the veteran's service-connected disabilities 
rendered him unable to obtain and retain substantially 
gainful employment.  

The Board must next ascertain the date of the TDIU claim.  As 
noted above, the veteran filed a formal claim on February 8, 
1991, and that is the date on which the TDIU award was made 
effective.  The Board has also considered whether prior to 
that date an informal claim was received, and has considered 
the veteran's argument that the TDIU claim should be made 
effective the date following separation from active duty 
because he has continuously prosecuted his claim since then.  
The law provides that any communication or action identifying 
a benefit sought and indicating an intent to apply for one or 
more benefits under the laws administered by VA may be 
considered an informal claim.  38 C.F.R. § 3.151.  The Court 
has held that it is not necessary that the veteran 
specifically allege entitlement to TDIU.  Gleicher v. 
Derwinski, 2 Vet. App. 26 (1991) (reversing Board decision 
denying TDIU benefits where the appellant requested an 
increase in the assigned 70 percent disability rating to 100 
percent but did not specifically request TDIU).  Once a 
formal claim for compensation has been allowed, which in this 
case occurred in September 1990, the date of receipt of a 
report of VA treatment of that disability will be accepted as 
the date of receipt of a claim for an increase.  38 C.F.R. 
§ 3.157.  In Servello v. Derwinski, 3 Vet. App. 196 (1992), 
the Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 

applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a).

In this case, the first mention of possible entitlement to 
TDIU appears in a VA treatment record dated March 20, 1990, 
in which the veteran asserted his belief that potential 
employers discriminated against him because of his 
psychiatric disability.  The Board finds that that record 
triggered an obligation by VA to provide the veteran with a 
formal TDIU application form.  38 C.F.R. § 3.155(a).  A 
completed TDIU application form was received within one year 
from the date of that record, and so if the evidence 
otherwise supported it, a finding of TDIU could have been 
made effective November 21, 1990.  However, as the United 
States Court of Appeals for the Federal Circuit stated in 
Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000), a case in 
which the veteran also sought application of a higher rating 
retroactive to the date of discharge under 38 U.S.C.A. 
§ 5110(b): 

[S]tatutory interpretation is a holistic 
endeavor that requires consideration of a 
statutory scheme in its entirety.  See 
United States Nat. Bank of Oregon v. 
Independent Ins. Agents of Am., Inc., 508 
U.S. 439, 454-55 (1993).  "[A] statute 
is to be construed in a way which gives 
meaning and effect to all of its parts," 
Saunders v. Secretary of the Dep't of 
Health & Human Servs., 25 F.3d 1031, 1035 
(Fed. Cir. 1994), and the Supreme Court 
has repeatedly stressed that "[i]n 
expounding a statute, we [must] not be 
guided by a single sentence or member of 
a sentence, but look to the provisions of 
the whole law, and to its object and 
policy."  Massachusetts v. Morash, 490 
U.S. 107, 115 (1989).  


Meeks, 216 F.3d at 1366-67.  The Federal Circuit held that 
the object of 38 U.S.C.A. § 5110 is only to determine the 
date from which compensation will be awarded, not to 
determine the rating that will apply from the effective date 
of the award.  The Federal Circuit added that nothing in the 
plain language of § 5110 suggested that a particular rating 
should apply retroactively without regard to the facts 
surrounding a claim and whether such facts would actually 
support the rating.  The Federal Circuit concluded that the 
duty to assist a veteran does not include granting benefits 
that cannot be supported in law and by the facts of the case, 
so it was appropriate in that case to set the effective date 
of the increased rating based on the date the evidence first 
showed a higher level of impairment, and not based on the 
date the veteran first filed a claim for service connection 
for the disability.  Meeks, 216 F.3d at 1367.

In this case, although the veteran applied for VA 
compensation benefits within one year following separation 
from active duty, the facts found in this case did not 
support a finding of entitlement to TDIU at that time.  The 
record reveals that he was hospitalized to treat his service-
connected depression from October 12, 1990, to November 4, 
1990; records prepared coincident with that treatment do not 
directly address the question of whether the veteran's 
psychiatric condition rendered him so disabled as to be 
considered unemployable by VA, but do reflect that when 
released from that hospitalization he was under no 
restrictions on activity.  Subsequent treatment records dated 
in November 1990 reflect that the veteran was clearly 
impaired by the symptoms of his depression, but neither 
suggest a disability picture reflective of an inability to 
obtain or retain substantially gainful employment, nor 
contain assessments by medical personnel stating that he was 
rendered totally disabled by those symptoms.  In January 1991 
the veteran was again hospitalized for treatment of his 
depression, and the medical records prepared in conjunction 
with that treatment reflect that when he was discharged from 
that admission he was found to be employable, although he 
would require follow-up care.  


Based on the foregoing, the Board finds that VA received an 
informal claim for TDIU on November 21, 1990, and a formal 
claim was received within one year of that date.  However, 
the facts found do not support a conclusion that prior to 
February 8, 1991, the veteran's service-connected 
disabilities rendered him unable to obtain or retain 
substantially gainful employment.  In fact, the medical 
evidence reflected as recently as February 15, 1991, the date 
of discharge from the second hospitalization, that the 
veteran did experience social and industrial impairment 
characterized as "serious," but did not show that he was 
prevented from obtaining or retaining substantially gainful 
employment.  Accordingly, there is no factual or legal 
support for an effective date earlier than February 8, 1991, 
for the award of TDIU.  

With regard to the assertion that the correct application of 
38 C.F.R. § 3.400(o)(2) in this case results in an effective 
date of February 8, 1990, the Board notes that the record 
prior to February 8, 1991, did not support a finding that the 
veteran was entitled to TDIU, although it does show that he 
was experiencing manifestations of disability that impaired 
his earning capacity.  


ORDER

An effective date earlier than February 8, 1991, for the 
award of TDIU is not warranted, and the appeal is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

